United States Court of Appeals
                     For the First Circuit

No. 13-1419

                      ATHANASIOS VALSAMIS,

                     Plaintiff, Appellant,

                               v.

                    NÉSTOR GONZÁLEZ-ROMERO,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]



                             Before

                      Lynch, Chief Judge,
               Selya and Howard, Circuit Judges.



     Sadi R. Antonmattei-Goitia and Law Offices of Sadi R.
Antonmattei on brief for appellant.
     Carlos E. Bayron and Bayron Law Offices, PSC on brief for
appellee.



                         April 4, 2014
           SELYA, Circuit Judge.          In one of Shakespeare's most

celebrated works, Polonius famously tells Laertes: "Neither a

borrower nor a lender be."       William Shakespeare, Hamlet act 1, sc.

3 (circa 1603). This case reaffirms the wisdom of that admonition.

The tale follows.

           Many of the relevant facts are uncontroversial.         It is

undisputed that Néstor González-Romero (González), a citizen and

resident   of   Puerto   Rico,     approached   his   erstwhile   friend,

Athanasios Valsamis, in search of a large loan.             Valsamis, a

citizen and resident of Greece, entertained González's request and

proffered a $700,000 loan.        The loan was never repaid and is in

default.

           It is also undisputed that Valsamis's loan was not

evidenced by even a single scrap of paper. There was no promissory

note, no payment schedule, no statement of terms, no guaranty, and

no signed receipt for the funds. The lack of any discernible paper

trail teed up the central issue in the case: who was the borrower?

González says that the loan was made to Caribbean Carrier Holding

(Panama), Inc., a corporation that has since gone bankrupt.1

Valsamis says that the loan was made to González personally.

           When the parties could not resolve their disagreement

over the identity of the borrower, Valsamis sued.            He invoked


     1
       The record reflects that the loan amount was deposited
electronically into an account under the name of "Priority Ro Ro
Services, Inc. DBA Caribbean Carrier Holding."

                                    -2-
diversity jurisdiction, see 28 U.S.C. § 1332(a), and brought a

collection action against González in the United States District

Court for the District of Puerto Rico. González filed an answer in

which he denied any responsibility for the loan.               Neither party

demanded a jury trial and, after discovery closed, the case was

tried to the court.       In a bench decision, the district judge ruled

that    Valsamis    had   not   sustained     his   burden    of   proof    and,

accordingly, entered judgment for González.             This timely appeal

followed.

             Valsamis advances two assignments of error.            First, he

asseverates that the district judge failed to adhere to the

dictates of Federal Rule of Civil Procedure 52(a)(1).              Second, he

asseverates that the district judge applied the wrong substantive

law    standard    in   adjudicating    his   claim.     We    address     these

asseverations separately.

             Federal Rule of Civil Procedure 52(a)(1) provides in

pertinent part:

             In an action tried on the facts without a jury
             or with an advisory jury, the court must find
             the facts specially and state its conclusions
             of law separately.         The findings and
             conclusions may be stated on the record after
             the close of the evidence or may appear in an
             opinion or a memorandum of decision filed by
             the court.

Fed. R. Civ. P. 52(a)(1).         Valsamis contends that the district

judge failed to make the findings and conclusions prescribed by

this rule.     Valsamis's contention lacks force.

                                       -3-
          Rule 52(a)(1) is designed to ensure not only that the

parties are adequately apprised of the district court's findings

and rationale but also that a reviewing court will thereafter be

able to evaluate the bona fides of the district court's decision.

See Reich v. Newspapers of New England, 44 F.3d 1060, 1079 (1st

Cir. 1995); In re Las Colinas, Inc., 426 F.2d 1005, 1008 (1st Cir.

1970). However, this rule is not meant to be applied mechanically.

"[F]indings are sufficient so long as they 'indicate the factual

basis for the ultimate conclusion.'"      Reich, 44 F.3d at 1079

(quoting Kelley v. Everglades Drainage Dist., 319 U.S. 415, 422

(1943) (per curiam)).    In other words, so long as the district

court's decision contains sufficient findings and reasoning to make

plain the basis for its disposition of the case, any technical

noncompliance with Rule 52(a)(1) is cured.      See id.; Applewood

Landscape & Nursery Co. v. Hollingsworth, 884 F.2d 1502, 1503-04

(1st Cir. 1989).

          The short of it is that here, as elsewhere in the law,

substance trumps form.    Substantial compliance is all that is

needed to satisfy Rule 52(a)(1).   Here, the district judge's bench

decision adequately conveyed both his assessment of the facts and

the rationale for his decision.      Thus, the judge substantially

complied with the requirements of the rule.   No more is exigible.

          This brings us to Valsamis's second assignment of error:

his plaint that the district judge applied an incorrect legal


                               -4-
standard.     Inasmuch as this is a diversity case, Puerto Rico law

supplies the substantive rules of decision.              See Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938); New Comm Wireless Servs., Inc. v.

SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002).                  With respect to

actions     for   the   collection      of    debts,    Puerto    Rico   law     is

conventional: the putative creditor must show that money is due and

owing and that the putative debtor is the responsible party.                    See

Gen. Elec. Credit and Leasing Corp. v. Concessionaires, Inc., 18

P.R. Offic. Trans. 38, 52 (P.R. 1986); see also P.R. Laws Ann. tit.

31 §§ 3371, 3391.        The burden of proof rests with the putative

creditor.    See P.R. Laws Ann. tit. 31 § 3261.

            Valsamis's       argument    confuses      the   district    judge's

observations about the evidence with the judge's application of the

law.   The bench decision makes pellucid that the judge understood

and applied the correct legal standard.             The judge was careful to

note that this case involved sharply conflicting testimony; in his

words, it was a "he said, he said" situation.                  Thus, the judge

pegged his decision squarely on a conclusion that Valsamis had

failed to carry the devoir of persuasion as to the identity of the

borrower.

            In    reaching    this   conclusion,       the   judge   noted     that

Valsamis had the burden of proving the crucial fact (the identity

of the borrower) by a preponderance of the evidence.                     This is

unarguably the appropriate quantum of proof under Puerto Rico law.


                                        -5-
See Rosario v. P.R. Land Auth., 97 D.P.R. 324, 329, 97 P.R.R. 316,

321 (P.R. 1969); Irizarry v. Trujillo, Mercado & Co., 16 D.P.R. 20,

24, 16 P.R.R. 19, 52 (P.R. 1916).

            To say more on this point would be to paint the lily.

Fairly   read,    the   district    judge's   decision   evinces   no

misapprehension about the proper legal standard.

            We need go no further. For the reasons elucidated above,

the judgment appealed from is



Affirmed.




                                   -6-